DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 26 July 2021. 
Claims 1, 12, and 20 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims recite “before sending the first offer to the first entity system, send, via the network, a request for a bid to the first entity system from the contact center.” The specification does not clarify what it means for the request to be sent “from” the contact center. The plain and ordinary meaning of a message being “from” something includes both where the message is transmitted by the entity (e.g., the way a phone call’s signal is “from” a telephone) and where the message originates with the entity (e.g., the way a phone call is “from” the caller). Thus the broadest reasonable interpretation requires the request for a bid to either originate with or be transmitted from the contact center. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2011/0051908 A1) in view of Johnson et al. (US 2019/0333096 A1), Hart et al. (US 2018/0108082 A1), and Zschoke et al. (US 2010/0138290 A1). 

Regarding Claim 1 and 12: Garner discloses a contact center comprising: a microprocessor (See at least [0011]); and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions (See at least [0011]) that, when executed by the microprocessor, cause the microprocessor to:
receive an acceptance of an offer from a first entity to provide advertising while one or more voice or video communication sessions are placed on hold in a contact center queue 
establish, at the contact center, a first voice or video communication session with a first customer (in block 305, an inbound telephone call can be received and in block 310, a location for the telephone call can be determined, for example by way of Caller ID or ANI. See at least [0025]). 
route the first voice or video communication session to the contact center queue (placing the caller on hold in a hold queue. See at least [0010]). 
in response to routing the first voice or video communication session to the contact center queue and based on the acceptance of the offer, insert the advertising into a media stream of the voice or video communication session (placing the caller on hold in a hold queue, and delivering the matched content to the caller while the caller is in the hold queue. See at least [0010]. Also: the system can include a hold queue such that the program code of the module can be enabled to deliver the matched content to the caller only while the telephone call has been placed in the hold queue. See at least [0012]). 

Garner does not appear to disclose:
send, via a network, a first offer to a first entity system, wherein the first offer is to provide advertising 
receive, via the network, an acceptance of the first offer from the first entity system, wherein the acceptance of the first offer causes a blockchain orchestrator to create a block that is stored in a blockchain
However, Johnson teaches sending, via a network, a first offer to a first entity system, wherein the first offer is to provide advertising (The network element 224 starts creating the blockchain with a zero block, to make an incorruptible digital ledger of transactions that can be programmed to record the purchase and sale of the ad spot. See at least [0026]. Also: the network element 224 creates information for a first block appended to the block chain. The first block serves as an offer to sell the ad spot to potential buyers in the advertisement buyer networks 230. Information recorded in the first block at creation may include show information about the show where the ad spot occurs, information describing the ad spot, and added value information about the viewer. See at least [0027]. Also: The communications network 225 includes one or more network elements 224 that may comprise a cryptographic hash ledger. The communications network may conduct transactions with entities in the receive, via the network, an acceptance of the first offer from the first entity system (Potential purchasers add their identifier to the first block, along with a cryptographic hash for the first block, and send their copy of the first block back to the network element 224. See at least [0028]), and wherein the acceptance of the first offer causes a blockchain orchestrator to create a block that is stored in a blockchain (Potential purchasers add their identifier to the first block, along with a cryptographic hash for the first block, and send their copy of the first block back to the network element 224. The network element 224 then selects the purchaser for the ad spot. Such selection may be based on the price provided by the potential purchaser in the first block. See at least [0028]. Also: Once a purchaser of the ad spot is determined, in step 281, the network element 224 records the cryptographic hash for the first block in the hash ledger. Then the network element 224 provides permission to the purchaser, now owner, of the ad spot to enable recording a cryptographic hash of a subsequent block to the hash ledger by the owner. See at least [0031]).
Garner provides a call center queue advertising system, upon which the claimed invention’s transmission of an offer over a network, receiving of an acceptance over a network, and recording of an acceptance in a blockchain can be seen as an improvement. However, Johnson demonstrates that the prior art already knew of conducting advertising provision transactions over a network, and the recording of advertising deals in a blockchain. One of ordinary skill in the art could have easily applied the techniques of Johnson to the advertising distribution system of Garner by using Johnson’s techniques conduct the advertising transactions subsequently distributed by Garner’s system. One of ordinary skill in the art would have recognized that such an application of Johnson would have predictably resulted in an improved system which would keep records capable of identifying distributors of malicious content (Johnson, [0033]) and which would utilize safe techniques for selling and buying advertisements (Johnson, [0033]). As such, the application of Johnson would have been obvious to one of ordinary skill in 

Additionally, Garner does not appear to disclose before sending the first offer to the first entity system, send, via the network, a request for a bid to the first entity system from the contact center; receive, via the network, the bid from the first entity system based on the request for bid; and generate the offer based on the received bid. 
However, Hart discloses an auction where before sending a first offer to the first entity system, send, via the network, a request for bid to the first entity system from the seller (The preliminary bidding functionalities 406 enable preliminary bids to be accepted from potential buyers before the auction initially begins. Within the preliminary bidding circuitry 406, online bidders access the IP address/domain name corresponding to a website offering the auction service through the interface 404. … the bidder is provided access to items up for bid. It is further envisioned that a registered bidder may be able to access a preliminary auction and a virtual auction by clicking on identified icons or windows displayed on an auction website or website linked to the auction website. See at least [0032]. Also: The information for the vehicle 110 is transmitted from the seller server 104 over the Internet 108 for storage within a database 112 associated with the auction system 102. In addition to information on the vehicle 110, a seller may provide various requirements associated with the sale of the vehicle 110 such as make, model, year, desired price, vehicle condition, title condition, etc. through a user interface 107. See at least [0025]. Also: The minimum bid is established by the seller at step 326. See at least [0030]); receive, via the network, the bid from the first entity system based on the request for the bid (The auction system 102 next receives preliminary bids at step 206 from the various buyers 106 that may be interested in purchasing the vehicle after reviewing the vehicle information stored within the database 112. See at least [0026]); and generate an offer based on the received bid (When minimum bid sale 1114 is selected, the online auction system 102 conducts the online auction with a minimum bid at step 1116. If the final bid is greater than the minimum bid at step 1134, the vehicle is sold for the final bid price at step 1136. If the final bid is less than the minimum bid at step 1138, the control passes to the automated counterbidding functionality 414 and counterbid offers are generated as discussed hereinabove at step 1128 based upon buyer personas, and send, via a network, a first offer to a first entity system; receive, via the network, an acceptance of the first offer from the first entity system (The generated counterbid is transmitted to the buyer at step 1006. A received counterbid response from the buyer at step 1008 enables inquiry step 1010 to determine whether the counterbid response should be accepted or rejected by the seller. See at least [0050]. Also: The buyer must review this counteroffer and make their own counteroffer or acceptance back to the seller. See at least [0027]). 
Garner and Johnson suggests suggest a call center queue advertising system which conducts advertising auction transactions over a network, upon which the claimed invention’s provision of an initial request for bid prior to an offering of the inventory can be seen as an improvement. However, Hart demonstrates that the prior art already knew of multi-stage advertising auctions where a user is invited to bid prior to receiving an offer, and where the system receives a bid and generates a counter offer based on the bid, prior to providing that counter offer to the user and receiving an acceptance from the user. One of ordinary skill in the art could have easily applied the auctioning techniques of Hart with the call center system of Garner and Johnson to implement a multi-stage advertising auction for the provision of advertising content to users of a call center queue. Additionally, one of ordinary skill in the art would have recognized that such an application of Hart would have predictably resulted in an improved system which would improve the returns of advertising inventory sellers (Hart, [0042]). As such, the application of Hart would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Garner and the teaching of Johnson and Hart.

Additionally, Garner does not wherein the request for the bid is sent based on multiple customers with a specific customer profile interacting with the contact center.
However, Zschoke teaches wherein a request for the bid is sent based on multiple customers with a specific customer profile interacting with the media channel (Initially, as shown in the flowchart presented in FIG. 17, information regarding an asset delivery spot is provided (1702). In this regard, multiple asset providers may bid (1704) on an asset delivery spot. See at least [0158]. Also: provides audience characteristics such as ratings information along with the description of what is being 
Garner, Johnson, and Hart suggest a system which sends requests for bids to advertisers for opportunities to provide advertising to users waiting on hold in a call center queue, upon which the claimed invention’s sending of a request for bid based on multiple customers of a demographic being available for advertising can be seen as an improvement. However, Zschoke demonstrates that the prior art already knew of providing opportunity demographic information to advertisers prior to the advertiser placing a bid for the opportunity. One of ordinary skill in the art could have easily applied the techniques of Zschoke to the system of Garner, Johnson, and Hart by incorporating Zschoke’s opportunity demographic information, for the call center opportunity, in the request for bid, which would then be a request for bid based on the multiple customers with specific demographics interacting with the call center. One of ordinary skill in the art would have recognized that such an application of Zschoke would have predictably resulted in an improved system which would provide potential advertisers with the demographic information associated with the opportunity, and that such a feature would have better 

Regarding Claim 2 and 13: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Garner does not appear to disclose send, via the network, the request for the bid comprising one or more parameters that define how the advertising is to be delivered; receive, via the network, the bid, wherein the bid defines how the advertising is to be delivered; and generate the first offer based on the bid. 
As previously noted in combination with Garner, Hart teaches sending, via the network, the request for bid; receiving, via the network, the bid; and generating the first offer based on the bid (The preliminary bidding functionalities 406 enable preliminary bids to be accepted from potential buyers before the auction initially begins. Within the preliminary bidding circuitry 406, online bidders access the IP address/domain name corresponding to a website offering the auction service through the interface 404. … the bidder is provided access to items up for bid. It is further envisioned that a registered bidder may be able to access a preliminary auction and a virtual auction by clicking on identified icons or windows displayed on an auction website or website linked to the auction website. See at least [0032]. Also: The auction system 102 next receives preliminary bids at step 206 from the various buyers 106 that may be interested in purchasing the vehicle after reviewing the vehicle information stored within the database 112. See at least [0026]. Also: When minimum bid sale 1114 is selected, the online auction system 102 conducts the online auction with a minimum bid at step 1116. If the final bid is greater than the minimum bid at step 1134, the vehicle is sold for the final bid price at step 1136. If the final bid is less than the minimum bid at step 1138, the control passes to the automated counterbidding functionality 414 and counterbid offers are generated as discussed hereinabove at step 1128 based upon buyer personas, seller personas, vehicle persona and bid activity. If a counterbid offer is accepted, the vehicle is sold at step 1130. See at least [0053]. Also: The generated counterbid is transmitted to the buyer at step 1006. A received counterbid response from the buyer at step 1008 enables inquiry step 1010 to determine whether the counterbid response should be accepted or rejected by the seller. See at least [0050]. Also: 
As previously noted in combination with Garner, Zschoke teaches the request for the bid comprising one or more parameters that define how the advertising is to be delivered and wherein the bid defines how the advertising is to be delivered (Initially, as shown in the flowchart presented in FIG. 17, information regarding an asset delivery spot is provided (1702). In this regard, multiple asset providers may bid (1704) on an asset delivery spot. See at least [0158]. Also: provides audience characteristics such as ratings information along with the description of what is being sold/auctioned. See at least [0162]. Also: A further variation takes advantage of the extra information (e.g., ratings, etc.) and allows bidders to bid using familiar price models for advertising sales. See at least [0165]. Also: Initially, information associated with the avail is provided (1802) to the asset providers. Provision of information may include providing one or more audience characteristics. The asset delivery spot is then auctioned (1804) to the asset providers based on two or more characteristics (e.g., a 1/2 audience share, demographics, etc.). See at least [0178]. Also: Here, a bidder would bid on one or more of these demographics, which may each be sold in a separate auction. A bidder may choose to compete for more than one of the demographics, and will likely pay a differing amount for each demographic won. See at least [0185]. Also: the asset provider can use the user interface as described in more detail below to specify (1112) audience classification and other dissemination parameters. In the case of audience classification parameters, the asset provider may specify the gender, age range, income range, geographical location, lifestyle interest or other information of a targeted audience. The additional dissemination parameters may relate to delivery time, frequency, audience size, or any other information useful to define a target audience. Combinations of parameters may also be specified. For example, an asset provider may specify an audience size of 100,000 in a particular demographic group. See at least [0104]. Examiner’s note: The pre-bid description of the opportunity reads on defining how the advertising is to be deliver. The value of the bid reads on defining how the advertising is to be delivered, as it describe the price for which the advertising is being delivered). The motivation to combine Garner, Johnson, Hart, and Zschoke is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3 and 14: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Garner does not appear to disclose wherein the request for the bid is also sent based on a current inbound call volume. However, as previously noted, Zschoke teaches wherein the request for the bid is also sent based on a current audience volume (Initially, as shown in the flowchart presented in FIG. 17, information regarding an asset delivery spot is provided (1702). In this regard, multiple asset providers may bid (1704) on an asset delivery spot. See at least [0158]. Also: provides audience characteristics such as ratings information along with the description of what is being sold/auctioned. See at least [0162]. Also: A further variation takes advantage of the extra information (e.g., ratings, etc.) and allows bidders to bid using familiar price models for advertising sales. See at least [0165]. Also: Initially, information associated with the avail is provided (1802) to the asset providers. Provision of information may include providing one or more audience characteristics. The asset delivery spot is then auctioned (1804) to the asset providers based on two or more characteristics (e.g., a 1/2 audience share, demographics, etc.). See at least [0178]. Also: Here, a bidder would bid on one or more of these demographics, which may each be sold in a separate auction. A bidder may choose to compete for more than one of the demographics, and will likely pay a differing amount for each demographic won. See at least [0185]. Also: the asset provider can use the user interface as described in more detail below to specify (1112) audience classification and other dissemination parameters. In the case of audience classification parameters, the asset provider may specify the gender, age range, income range, geographical location, lifestyle interest or other information of a targeted audience. The additional dissemination parameters may relate to delivery time, frequency, audience size, or any other information useful to define a target audience. Combinations of parameters may also be specified. For example, an asset provider may specify an audience size of 100,000 in a particular demographic group. See at least [0104]). The motivation to combine Garner, Johnson, Hart, and Zschoke is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 6: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Additionally, Johnson teaches wherein the block comprises a pointer to a transaction record, wherein the transaction record comprises at least one of: a recording of the advertising and a code associated with the advertising (Next in step 271, the network element 224 creates information for a first block appended to the block chain. The first block serves as an offer to sell the ad spot to potential buyers in the advertisement buyer networks 230. Information recorded in the first block at creation may include show information about the show where the ad spot occurs, information describing the ad spot, and added value information about the viewer. The show information may include a program identifier, channel identifier, channel name, and the local date and time of the ad spot. The added value information may include all of the background information of the viewer known to the communications network, i.e., personal information that can be shared with advertisers and content providers without having to compromise the viewer's privacy, such as age, gender, geography, or other demographic information. The information describing the ad spot may include information such as the size, format, and duration of the ad spot. See at least [0027]). The motivation to combine Garner, Johnson, Hart, and Zschoke is the same as explained under claim 1 above, and is incorporated herein. 

Regarding Claim 9 and 18: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Additionally, Hart teaches sending, via the network, a second offer to an entity system, wherein the second offer is sent prior to the first offer; receive, via the network, a rejection of the second offer from the entity system; and in response to receiving the rejection of the second offer from the entity system, send the first offer to the first entity system (If the automated counterbidding functionalities 414 determine that a counterbidding process is practical based on the associated data within the persona profiles 412, the counterbidding process such as that illustrated in the flowchart of FIG. 10 may be implemented. Once the automated counterbidding functionalities 414 determined that a counterbidding process is necessary, the counterbidding process is first initiated at step 1002. The various personas associated with the buyer, seller, vehicle being sold and current auction activity are accessed at step 1004 to determine an appropriate counterbid value. The generated counterbid is transmitted to the buyer at step 1006. A received counterbid response from the buyer at step 1008 enables inquiry step 1010 to determine whether the counterbid response should be accepted or rejected by the seller. If not accepted, the counterbid value of the seller is lowered by predetermined amount at step 1012 and this new counterbid second entity system. However, Zschoke recognizes there being multiple entities (Bidders may bid on any number of avails. See at least [0189]. Also: In the case of a tie, one of the bidders may be picked at random or another tie-breaking mechanism may be implemented. See at least [0244]). 
	Garner, Johnson, Hart, and Zschoke suggests a system which provides offers to an advertiser to display advertising and when the offer is rejected provides a second offer to the advertiser, upon which the claimed invention’s provision of a second offer to a second advertiser. However, Zschoke demonstrates that the prior art already knew that multiple advertisers might bid, and even have tied bids for an advertising opportunity. One of ordinary skill in the art could have easily substituted Zschoke’s second advertiser into the techniques of Garner, Johnson, Hart, and Zschoke by having the system provide second offers to a different advertiser. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would allow the system to break ties by providing offers to different advertisers, and providing the opportunity to the advertiser willing to accept the offer. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Garner and the teaching of Johnson, Hart, and Zschoke.

Regarding Claim 10 and 19: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Additionally, Hart teaches sending, via the network, a second offer to the first entity system, wherein the second offer is sent prior to the first offer; receiving, via the network, a rejection of the second offer from the first entity system; and in response to receiving the rejection of the second offer from the first entity system, generate the first offer, wherein the first offer is based on a recalculation of the second offer using additional contact center information (If the automated counterbidding functionalities 414 determine that a counterbidding process is practical based on the associated data within the persona profiles 412, the counterbidding process such as that illustrated in the flowchart of FIG. 10 may be implemented. Once the automated counterbidding functionalities 414 determined that a counterbidding 

Regarding Claim 11: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Additionally, Garner discloses wherein the advertising comprises a plurality of advertisements, wherein the plurality of advertisements are played to a plurality of different customers based on a plurality of customer defined profiles in the first offer (The method also can include determining a location corresponding to the telephone number and matching the determined location to content stored in a data store of content. See at least [0009]. Also: In block 315, content can be located in a location/content table that maps to the determined location, or alternatively that maps to a type of industrial organization corresponding to the determined location. Further, content can be located in the location/content table that reflects a highest bid from a highest bidder to deliver content in association with the determined location. Thereafter, the located content can be retrieved from a data store of content. See at least [0025]. Also: in block 330 the retrieved content can be delivered over the telephone call while the telephone call remains in the hold queue. See at least [0026]. Also: the content can include advertisements. See at least [0012]. Also: the location/content table 130 can include an additional mapping to a bids provided by advertisers 120B. See at least [0020]). 

Regarding Claim 20: Garner discloses a contact center comprising: a microprocessor (See at least [0011]); and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions (See at least [0011]) that, when executed by the microprocessor, cause the microprocessor to:
receive an acceptance of an offer from a first entity to provide advertising while one or more voice or video communication sessions are placed on hold in a contact center queue (Optionally, the location/content table 130 can include an additional mapping to a bids provided by advertisers 120B. See at least [0020]. Also: Optionally, the mapped content 170A, 170B can include content associated with a highest bid provided by the advertisers 120B such that advertisers 120B can bid to provide content to callers calling from specified locations. See at least [0021]). 
establish, at the contact center, a first voice or video communication session with a first customer (in block 305, an inbound telephone call can be received and in block 310, a location for the telephone call can be determined, for example by way of Caller ID or ANI. See at least [0025]). 
route the first voice or video communication session to the contact center queue (placing the caller on hold in a hold queue. See at least [0010]). 
in response to routing the first voice or video communication session to the contact center queue and based on the acceptance of the offer, insert the advertising into a media stream of the voice or video communication session (placing the caller on hold in a hold queue, and delivering the matched content to the caller while the caller is in the hold queue. See at least [0010]. Also: the system can include a hold queue such that the program code of the module can be enabled to deliver the matched content to the caller only while the telephone call has been placed in the hold queue. See at least [0012]). 

Garner does not appear to disclose:
send, via a network, a first offer to a first entity system, wherein the first offer is to provide advertising 
receive, via the network, an acceptance of the first offer from the first entity system
wherein inserting the advertising into a media stream causes a blockchain orchestrator to create a block that is stored in a blockchain 
However, Johnson teaches sending, via a network, a first offer to a first entity system, wherein the first offer is to provide advertising (The network element 224 starts creating the blockchain with a zero receive, via the network, an acceptance of the first offer from the first entity system (Potential purchasers add their identifier to the first block, along with a cryptographic hash for the first block, and send their copy of the first block back to the network element 224. See at least [0028]), and wherein inserting the advertising into a media stream causes a blockchain orchestrator to create a block that is stored in a blockchain (If all of the cryptographic hash values agree, then the client application retrieves the advertisement for presentation to the viewer. See at least [0038]. Also: Next, in step 295, information may be appended to the blockchain that provides proof that the client application provided the advertisement to the viewer, including analytics on the viewing data from the ad. See at least [0039]). 
Garner provides a call center queue advertising system, upon which the claimed invention’s transmission of an offer over a network, receiving of an acceptance over a network, and recording of advertising display in a blockchain can be seen as an improvement. However, Johnson demonstrates that the prior art already knew of conducting advertising provision transactions over a network, and the recording of advertising displays in a blockchain. One of ordinary skill in the art could have easily applied the techniques of Johnson to the advertising distribution system of Garner by using Johnson’s techniques conduct the advertising transactions subsequently distributed by Garner’s system. One of ordinary skill in 

Additionally, Garner does not appear to disclose before sending the first offer to the first entity system, send, via the network, a request for a bid to the first entity system from the contact center; receive, via the network, the bid from the first entity system based on the request for the bid; and generate the offer based on the received bid. 
However, Hart discloses an auction where before sending a first offer to the first entity system, send, via the network, a request for bid to the first entity system (The preliminary bidding functionalities 406 enable preliminary bids to be accepted from potential buyers before the auction initially begins. Within the preliminary bidding circuitry 406, online bidders access the IP address/domain name corresponding to a website offering the auction service through the interface 404. … the bidder is provided access to items up for bid. It is further envisioned that a registered bidder may be able to access a preliminary auction and a virtual auction by clicking on identified icons or windows displayed on an auction website or website linked to the auction website. See at least [0032]. Also: The information for the vehicle 110 is transmitted from the seller server 104 over the Internet 108 for storage within a database 112 associated with the auction system 102. In addition to information on the vehicle 110, a seller may provide various requirements associated with the sale of the vehicle 110 such as make, model, year, desired price, vehicle condition, title condition, etc. through a user interface 107. See at least [0025]. Also: The minimum bid is established by the seller at step 326. See at least [0030]); receive, via the network, the bid from the first entity system based on the request for the bid (The auction system 102 next receives preliminary bids at step 206 from the various buyers 106 that may be interested in purchasing the vehicle after reviewing the vehicle information stored within the database 112. See at least [0026]); and generate an offer based on the received bid (When minimum bid sale 1114 is selected, the online auction system and send, via a network, a first offer to a first entity system; receive, via the network, an acceptance of the first offer from the first entity system (The generated counterbid is transmitted to the buyer at step 1006. A received counterbid response from the buyer at step 1008 enables inquiry step 1010 to determine whether the counterbid response should be accepted or rejected by the seller. See at least [0050]. Also: The buyer must review this counteroffer and make their own counteroffer or acceptance back to the seller. See at least [0027]). 
Garner and Johnson suggests suggest a call center queue advertising system which conducts advertising auction transactions over a network, upon which the claimed invention’s provision of an initial request for bid prior to an offering of the inventory can be seen as an improvement. However, Hart demonstrates that the prior art already knew of multi-stage advertising auctions where a user is invited to bid prior to receiving an offer, and where the system receives a bid and generates a counter offer based on the bid, prior to providing that counter offer to the user and receiving an acceptance from the user. One of ordinary skill in the art could have easily applied the auctioning techniques of Hart with the call center system of Garner and Johnson to implement a multi-stage advertising auction for the provision of advertising content to users of a call center queue. Additionally, one of ordinary skill in the art would have recognized that such an application of Hart would have predictably resulted in an improved system which would improve the returns of advertising inventory sellers (Hart, [0042]). As such, the application of Hart would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Garner and the teaching of Johnson and Hart.
	
Additionally, Garner does not wherein the request for the bid is sent based on multiple customers with a specific customer profile interacting with the contact center.
wherein a request for the bid is sent based on multiple customers with a specific customer profile interacting with the media channel (Initially, as shown in the flowchart presented in FIG. 17, information regarding an asset delivery spot is provided (1702). In this regard, multiple asset providers may bid (1704) on an asset delivery spot. See at least [0158]. Also: provides audience characteristics such as ratings information along with the description of what is being sold/auctioned. See at least [0162]. Also: A further variation takes advantage of the extra information (e.g., ratings, etc.) and allows bidders to bid using familiar price models for advertising sales. See at least [0165]. Also: Initially, information associated with the avail is provided (1802) to the asset providers. Provision of information may include providing one or more audience characteristics. The asset delivery spot is then auctioned (1804) to the asset providers based on two or more characteristics (e.g., a 1/2 audience share, demographics, etc.). See at least [0178]. Also: Here, a bidder would bid on one or more of these demographics, which may each be sold in a separate auction. A bidder may choose to compete for more than one of the demographics, and will likely pay a differing amount for each demographic won. See at least [0185]. Also: the asset provider can use the user interface as described in more detail below to specify (1112) audience classification and other dissemination parameters. In the case of audience classification parameters, the asset provider may specify the gender, age range, income range, geographical location, lifestyle interest or other information of a targeted audience. The additional dissemination parameters may relate to delivery time, frequency, audience size, or any other information useful to define a target audience. Combinations of parameters may also be specified. For example, an asset provider may specify an audience size of 100,000 in a particular demographic group. See at least [0104]). 
Garner, Johnson, and Hart suggest a system which sends requests for bids to advertisers for opportunities to provide advertising to users waiting on hold in a call center queue, upon which the claimed invention’s sending of a request for bid based on multiple customers of a demographic being available for advertising can be seen as an improvement. However, Zschoke demonstrates that the prior art already knew of providing opportunity demographic information to advertisers prior to the advertiser placing a bid for the opportunity. One of ordinary skill in the art could have easily applied the techniques of Zschoke to the system of Garner, Johnson, and Hart by incorporating Zschoke’s opportunity for the call center opportunity, in the request for bid, which would then be a request for bid based on the multiple customers with specific demographics interacting with the call center. One of ordinary skill in the art would have recognized that such an application of Zschoke would have predictably resulted in an improved system which would provide potential advertisers with the demographic information associated with the opportunity, and that such a feature would have better suited advertisers by allowing them to target the provision of their content (Zschoke, [0004] and [0006]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Garner and the teaching of Johnson, Hart, and Zschoke. 

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2011/0051908 A1) in view of Johnson et al. (US 2019/0333096 A1), Hart et al. (US 2018/0108082 A1), and Zschoke et al. (US 2010/0138290 A1), and further in view of Toll et al. (US 2017/0230189 A1). 

Regarding Claim 4 and 15: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Garner does not appear to disclose wherein in response to the first block being stored in the blockchain, debiting an entity digital wallet with a number of digital tokens and crediting a contact center digital wallet with the number of digital tokens.
However, Toll teaches in response to a condition being met, debiting an entity digital wallet with a number of digital tokens and crediting a digital wallet with the number of digital tokens (The blockchain is a data structure that stores a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) and destination identifier(s). Every transaction is "to" a destination identifier that is associated with a public/private key pair. In creating a new transaction, outputs from other, prior transactions that are to the "from" address (which may be multiple different addresses derived from the same private key) are used as inputs for this new transaction. The new transaction is then encumbered with the public key associated with the "to" destination identifier. In other words, outputs from prior blockchain transactions are used as inputs for new transactions that are then signed using the public key associated with the destination address. The new blockchain transaction is 
	Garner, Johnson, Hart, and Zschoke suggest a system which sells advertising inventory and records those sales in a block chain, upon which the claimed invention’s payment for the sale through transferring a token between wallets can be seen as an improvement. However, Toll demonstrates that the prior art already knew of conditional transfers of tokens between digital wallets. One of ordinary skill in the art could have easily applied the techniques of Toll to the system of Garner, Johnson, Hart, and Zschoke to settle the advertisement buyer purchases. Additionally, one of ordinary skill in the art would have recognized that such an application of Toll would have predictably resulted in an improved system with a more secure transfer of funds (Toll, [0103]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Garner and the teaching of Johnson, Hart, Zschoke, and Toll. 

Regarding Claim 5 and 16: Garner in view of Johnson, Hart, Zschoke, and Toll teaches the above limitations. Additionally, Toll teaches wherein the entity digital wallet is a digital wallet for a plurality of entities (Another type of account may be an omnibus account that is used by multiple different entities. For example, Joe, Bob, and Mark may share an omnibus account with clearing member A. All clearing functionality for these three individuals may share this account and a digital wallet that is associated with this account. See at least [0044]). The motivation to combine Garner, Johnson, Hart, Zschoke, and Toll is the same as explained under claim 4 above, and is incorporated herein.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2011/0051908 A1) in view of Johnson et al. (US 2019/0333096 A1), Hart et al. (US 2018/0108082 A1), and Zschoke et al. (US 2010/0138290 A1), and further in view of Mulligan et al. (US 2010/0150325 A1). 

Regarding Claim 7 and 17: Garner in view of Johnson, Hart, and Zschoke teaches the above limitations. Garner does not appear to disclose receiving, via an Interactive Voice Response (IVR) system, while the first voice or video communication session is on hold, input from the first customer, wherein the input from the first customer indicates that the first customer wants a callback based on the inserted advertising. However, Mulligan teaches receiving, via an Interactive Voice Response (IVR) system, while the first voice or video communication session is on hold, input from the first customer, wherein the input from the first customer indicates that the first customer wants a callback based on the inserted advertising (The process steps illustrated in FIG. 8 are as follows: … Promotional prompt playback (Step 3)--A promotional prompt stored on platform 10 is played to the respondent, based on rules in database 120. See at least [0288] through [0294] and Fig. 8. Also: This aspect of the present invention may further include an interactive voice response (IVR) menu (not illustrated), offering both parties the opportunity during the call to talk directly with the promotional advertiser (eg. the insurance firm whose jingle has been played). In operation, when either party selects (via DTMF entry or other) to talk with the promotional advertiser the system is programmed to directly connect that party to the promotional company associated with the prompt advertisement. This may be accomplished directly while the caller is on the call, or alternatively via a call-back after the call has terminated. For example, if a respondent is played a promotional prompt from a car insurance firm, they may at any stage instruct the platform to connect them directly to that firm to obtain an insurance quote for the car that was advertised. See at least [0302]). 
	Garner, Johnson, Hart, and Zschoke suggests a system which provides advertisements to users on hold, upon which the claimed invention ability to take user input indicating a desired callback can be seen as an improvement. However, Mulligan demonstrates that the prior art already knew of users responding to hold based advertising with input indicating that they’d like a callback from an advertiser. 

Regarding Claim 8: Garner in view of Johnson, Hart, Zschoke, and Mulligan Additionally, Mulligan teaches wherein the contact center provides information about the first customer in real-time to the first entity system (This aspect of the present invention may further include an interactive voice response (IVR) menu (not illustrated), offering both parties the opportunity during the call to talk directly with the promotional advertiser (eg. the insurance firm whose jingle has been played). In operation, when either party selects (via DTMF entry or other) to talk with the promotional advertiser the system is programmed to directly connect that party to the promotional company associated with the prompt advertisement. This may be accomplished directly while the caller is on the call, or alternatively via a call-back after the call has terminated. For example, if a respondent is played a promotional prompt from a car insurance firm, they may at any stage instruct the platform to connect them directly to that firm to obtain an insurance quote for the car that was advertised. See at least [0302]). The motivation to combine Garner, Johnson, Hart, Zschoke, and Mulligan is the same as explained under claim 7 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 1-20: 
Applicant submits that Claim 1 has been amended to clarify that the request for bid is sent from the contact center. Hart fails to teach or suggest a request for a bid being sent from the contact center (i.e., the seller) for the first entity system (i.e., the potential buyers). Therefore, Hart fails to disclose, 
Examiner’s Response: Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.
The rejection does not rely upon Hart for teaching a “contact center”, but rather relies on Garner for teaching a “contact center.” As such, Hart not teaching a contact center does not undermine the claim rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The identified limitation is obvious in view of the application of Hart to Garner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-08-02